EXHIBIT 10.41
 
ASSIGNMENT  AGREEMENT


THIS ASSIGNMENT AGREEMENT (the “Agreement”) is effective as of the 30th day of
March 2012, by and among RVH Inc. (“Assignor”), Spanky, LLC (“Assignee”) and
Options Media Group Holdings, Inc. (the “Company”).


W I T N E S S E T H:


WHEREAS, on February 25, 2011, the Company issued to Assignor a 12%
Convertible Secured Promissory Note (the “Original Note”) and entered into a
security agreement of even date (the “Security Agreement”); and


WHEREAS, on March 21, 2012, the Company and Assignor exchanged the Original Note
for the note annexed hereto as Exhibit A (the “New Note”) and Assignor
subsequently converted $100,000 of the New Note; and


WHEREAS, Assignee has agreed to purchase the balance of the New Note
(the Replacement Note” which is annexed hereto as Exhibit B) on the terms and
conditions set forth herein; and


NOW THEREFORE, for and in consideration of the foregoing and other
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged:


1.  The foregoing recitals are adopted and incorporated herein by reference.


2. Assignee shall pay (the “Payments”): (i) $175,000 to Assignor and (ii) invest
$100,000 in the Company’s Series H Convertible Preferred Stock offering. Upon
receipt of the Payments, Assignor hereby assigns to Assignee its rights in and
to the New Note, which shall have a principal balance of $375,000, and the
Security Agreement, and the Company shall issue to Assignee the Replacement Note
in exchange for the New Note.


3. Assignee and Company hereby acknowledge that Assignor makes no
representations or warranties with respect to the New Note or Replacement Note
and shall have no liability to either party with respect thereto and each agrees
not to make any claim against Assignor with respect thereto. The Company hereby
agrees to indemnify and hold harmless Assignor with respect to any claims or
expenses that may be incurred by Assignor as a result of this assignment.


4. This Agreement and the Exhibits hereto embody the entire agreement among the
parties relative to the subject matter, and there are no oral or written
agreements between the parties, nor any representations made by either party
relative to the subject matter, which are not expressly set forth herein.


5. This Agreement may only be amended by a written instrument executed by the
party or parties to be bound thereby.


6. This Assignment Agreement may be executed in a number of identical
counterparts, including by facsimile or PDF, each of which for all purposes is
deemed an original, and all of which constitute collectively one (1) agreement,
but in making proof of this Agreement, it shall not be necessary to produce or
account for more than one such counterpart.

 
1

--------------------------------------------------------------------------------

 
 
7. This Agreement, and its enforcement, shall be governed by and construed in
accordance with the laws of the State of Florida, without giving effect to
conflicts of laws thereof. Each of the parties consents to the jurisdiction of
the Courts of the State of New York sitting in New York City and the U.S.
District Court for the Southern District of New York in connection with any
dispute arising under this Assignment and Assumption Agreement and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non-conveniens to the bringing of any such proceeding
in such jurisdictions.


IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption Agreement as of the day and year first above written.
 

  ASSIGNOR:


RVH Inc.


By: ___________________________________________________


Name:_________________________________________________


Title:__________________________________________________




ASSIGNEE:


Spanky, LLC


By:___________________________________________________


Name:_________________________________________________


Title:__________________________________________________


COMPANY:


Options Media Group Holdings, Inc.




By: ___________________________________________________


Name:_________________________________________________


Title:__________________________________________________

 
 
2

--------------------------------------------------------------------------------

 

EXHIBIT A


THIS AMENDED AND RESTATED 12% CONVERTIBLE SECURED PROMISSORY NOTE (THE “NOTE”)
HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THE NOTE IS BEING OFFERED
PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION D PROMULGATED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).
 
Options Media Group Holdings, Inc.
 
Amended and Restated 12% Convertible Secured Promissory Note
 
Due May 21, 2012
 

$ 475,000  February 25, 2012

 
THIS AMENDED AND RESTATED 12% CONVERTIBLE SECURED PROMISSORY NOTE (this “Note”)
is issued by Options Media Group Holdings, Inc., a Nevada corporation (the “
Company”), to the order of RVH Inc. (together with its permitted successors and
assigns, the “Holder”). It replaces in all respects a similar promissory note
dated February 25, 2011, as amended and/or restated (the “Original Note”).
 
ARTICLE I


Section 1.01 Principal. For value received, the Company hereby promises to pay
on or before the Maturity Date (as defined below) to the order of the Holder or
its designees, in lawful money of the United States of America and in
immediately available funds, the principal sum of Four Hundred Seventy Five
Thousand Dollars ($475,000), or, if less, the aggregate unpaid principal amount
outstanding (the “Principal Amount”) and all accrued interest thereon and the
fees set forth herein.
 
Section 1.02 Interest. Interest shall accrue on the Principal Amount at the rate
of twelve percent (12%) per annum, compounded daily (computed on the basis of a
360-day year and the actual days elapsed) from the date hereof until the
Principal Amount is repaid in full. Interest on the Principal Amount shall be
due and payable on the Maturity Date. In no event shall the amount of interest
due or payable hereunder exceed the maximum rate of interest allowed by
applicable law, and in the event any such payment is inadvertently paid by the
Company or inadvertently received by the Holder, then such excess sum shall be
credited as payment of the Principal Amount.
 
 
3

--------------------------------------------------------------------------------

 


Section 1. 03  Maturity Date. The Principal Amount and all accrued interest
thereon shall be due and payable in full on May 21, 2012, provided, however,
that upon the Company's receipt, in one or more transactions, of gross proceeds
in excess of $1,000,000 in debt or equity, or securities convertible into or
exchangeable or exercisable for debt or equity, $100,000 of the Principal Amount
and all accrued interest thereon shall be immediately due and payable (the
“Maturity Date”).
 
Section 1.04  Right to Prepay. Provided that there is no Event of Default, the
Company shall have the right, upon no less than five (5) business days' prior
notice to the Holder, to prepay all or any portion of the Principal Amount and
all accrued interest thereon at any time, on or before the Maturity Date,
without penalty or premium.
 
Section 1.05  Payments to the Holder. The Company agrees that the Principal
Amount and accrued interest thereon and any other amounts paid by the Company to
the Holder shall be paid to RVH Inc., by wire transfer, unless instructed by the
Holder otherwise. The Company acknowledges that the Holder intends to include
other participants in this Note.
 
Section 1.06  Security Interest. On February 25, 2011, the Company granted to
the Holder a first priority lien on and continuing security interest in all of
the Company’s right, title and interest in, its assets, together with the
proceeds thereof, as security for the prompt and complete payment and
performance when due of all the obligations set forth in the Original Note. This
security interest shall continue with respect to this Note.


Section 1.07  Seniority; Automatic Stay . In the event of any voluntary
or involuntary liquidation, dissolution or winding up of the Company, this Note
shall be entitled to a claim in liquidation before participation by the holders
of any Debt (as defined below) or of any capital stock of the Company. The
amount of the claim in liquidation shall equal the amount to which the Holder
would be entitled in the case of payment. “Debt” shall mean (i) all obligations
of the Company for borrowed money, (ii) all obligations of the Company evidenced
by bonds, debentures, notes, or other similar instruments, (iii) all obligations
of the Company to its employees, agents, accountants, counsel and other third
parties, (iv) all obligations of the Company to pay the deferred purchase price
of property or services, (v) all obligations of the Company as lessee under
capitalized leases, (vi) all Debt of others secured by a lien on any asset of
the Company and (vii) all Debt of others guaranteed by the Company.


The Company acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Company, or if any
of the Pledged Collateral (as defined in the Security Agreement) should become
the subject of any bankruptcy or insolvency proceeding, then the Holder should
be entitled to, among other relief to which the Holder may be entitled under
this Note and/or applicable law, an order from the court granting immediate
relief from the automatic stay pursuant to 11 U.S.C. Section 362 to permit the
Holder to exercise all of its rights and remedies pursuant to this Note and/or
applicable law. TO THE EXTENT PERMITTED BY LAW, THE COMPANY EXPRESSLY WAIVES THE
BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE
COMPANY EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR
ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING,
WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION,
REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS
RIGHTS AND REMEDIES UNDER THIS NOTE AND/OR APPLICABLE LAW. The Company hereby
consents to any motion for relief from stay that may be filed by the Holder in
any bankruptcy or insolvency proceeding initiated by or against the Company and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Company represents, acknowledges and agrees that this
provision is a specific and material aspect of this Note, and that the Holder
would not agree to the terms of this Note if this waiver were not a part of this
Note. The Company further represents, acknowledges and agrees that this waiver
is knowingly, intelligently and voluntarily made, that neither the Holder nor
any person acting on behalf of the Holder has made any representations to induce
this waiver, that the Company has been represented in the signing of this Note
and the Security Agreement and in the making of this waiver by independent legal
counsel selected by the Company and that the Company has discussed this waiver
with counsel.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 1.08  Conversion. Upon an Event of Default (as defined in Section 5.01),
the Holder shall have the right, in its sole and absolute discretion, at any
time to convert the outstanding Principal Amount and all accrued interest
thereon, or any portion thereof, into duly authorized, fully paid and
non-assessable shares of common stock of the Company at the conversion price of
$0.001 per share. The Company agrees that it has no right to prevent the Holder
from effecting such conversion, whether by attempting to prepay this Note
(whether or not there shall have been a default hereunder) or otherwise. If the
Holder opts to convert all or any portion of the Principal Amount and accrued
and unpaid interest hereunder and the Facility Fee as aforesaid, the Company
shall issue and deliver to such Holder, a certificate or certificates for the
common stock to which the Holder shall be entitled within five days of the
Holder exercising its right hereunder. The Company hereby agrees that at all
times there shall be reserved for issuance upon the exercise of this Note such
number of shares of its common stock as shall be required for issuance upon
exercise of this Note. The Company further agrees that all shares which may be
issued upon the exercise of the rights represented by this Note will be duly
authorized and will, upon issuance, be validly issued, fully paid and
non-assessable, free from all taxes, liens, charges and preemptive rights with
respect to the issuance thereof.


ARTICLE  II


Section  2.01  Conversion  Upon  Election  of  Holder.


(a) At any time prior to payment, the Holder shall be entitled upon (i) written
notice to the Company and (ii) the satisfaction of the requirements set forth in
this Article II, to convert any part of the outstanding balance of this Note
into a number of fully paid and nonassessable shares of the Company’s Common
Stock .
 
(b) Conversion Price. The unpaid principal, accrued but unpaid interest of this
Note or any other sums owed to Holder (the “Balance”) shall be convertible into
the number of shares of Common Stock, which results from dividing the Balance by
the conversion price that is in effect at the time of conversion (the
“Conversion Price”). The Conversion Price shall be subject to adjustment
pursuant to Section 2.02 from time to time. Following each adjustment, such
adjusted Conversion Price shall remain in effect until a further adjustment
hereunder. The initial Conversion Price shall be $0.005 per share.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Fractional Shares. No fractional share of Common Stock shall be issued upon
conversion of this Note. In lieu of a fractional share, the Holder shall be paid
the value based upon Fair Market Value. Fair Market Value shall mean: (i) if the
principal trading market for such securities is a national securities exchange,
the Over-the-Counter Bulletin Board, the OTC Markets or a similar system then in
use, the last reported sales price on the principal market on the Company’s
receipt of the notice of conversion (“Conversion date”) or if the Conversion
Date is not a trading day, the trading day immediately prior to such an
Conversion; or (ii) if (i) is not applicable, and if bid and ask prices for
shares of Common Stock are reported by the principal trading market, the average
of the high bid and low ask prices so reported on the Conversion Date or if the
Conversion Date is not a trading day on the trading day immediately prior to
such Conversion Date. Notwithstanding the foregoing, if there is no last
reported sales price or bid and ask prices, as the case may be, for the day in
question, then Fair Market Value shall be determined as of the latest day prior
to such day for which such last reported sales price or bid and ask prices, as
the case may be, are available, unless such securities have not been traded on
an exchange or in the over-the-counter market for 30 or more days immediately
prior to the day in question, in which case the Fair Market Value shall be
determined in good faith by, and reflected in a formal resolution of, the board
of directors of the Company.
 
(d) Mechanics of Conversion. Before the Holder shall be entitled to convert this
Note into shares of Common Stock in connection with a conversion pursuant to
Section 2.01(a), the Holder shall surrender this Note (or, if the Holder alleges
that this Note has been lost, stolen or destroyed, a lost affidavit and
agreement reasonably acceptable to the Company to indemnify the Company against
any claim that may be made against the Company on account of the alleged loss,
theft or destruction of such original promissory note), at the office of the
Company together with written notice that the Holder elects to convert all or
any portion of this Note and, if applicable, any event on which such conversion
is contingent. The notice shall state the Holder’s name or the names of the
nominees in which such Holder wishes the certificate or certificates for shares
of Common Stock to be issued. If required by the Company, this Note shall be
endorsed or accompanied by an investment letter in customary form and a written
instrument or instruments of transfer, in form reasonably satisfactory to the
Company, duly executed by the Holder or his, her or its attorney duly authorized
in writing.


(e) Replacement Promissory Note. In the event less than all of the remaining
balance of this Note is converted, Company shall promptly issue to the Holder a
similar promissory note representing the outstanding balance of this Note.


2.2  Adjustments.


(a)  Adjustment  Upon  Common  Stock  Event.   At  any  time  or  from  time  to
time after March 2, 2012 (the “Issue Date”), upon the happening of a Common
Stock Event (as hereinafter defined), the Conversion Price shall, simultaneously
with the happening of such Common Stock Event, be adjusted by multiplying the
Conversion Price in effect immediately prior to such Common Stock Event by a
fraction, (i) the numerator of which shall be the number of shares of Common
Stock issued and outstanding immediately prior to such Common Stock Event, and
(ii) the denominator of which shall be the number of shares of Common Stock
issued and outstanding immediately after such Common Stock Event, and the
product so obtained shall thereafter be the Conversion Price. The Conversion
Price shall be readjusted in the same manner upon the happening of each
subsequent Common Stock Event. As used herein, the term “Common Stock Event”
shall mean (i) the issue by the Company of additional shares of Common Stock as
a dividend or other distribution on outstanding Common Stock, (ii) a subdivision
of the outstanding shares of Common Stock into a greater number of shares of
Common Stock, or (iii) a combination of the outstanding shares of Common Stock
into a smaller number of shares of Common Stock.
 
 
6

--------------------------------------------------------------------------------

 


(b) Adjustments for Other Dividends and Distributions. If at any time or from
time to time after the Issue Date the Company pays a dividend or makes another
distribution to the holders of the Common Stock payable in securities of the
Company, other than an event constituting a Common Stock Event, then in each
such event provision shall be made so that the Holder shall receive upon
conversion thereof, in addition to the number of shares of Common Stock
receivable upon conversion thereof, the amount of securities of the Company
which the Holder would have received had this Note been converted into Common
Stock on the date of such event (or such record date, as applicable) and had
they thereafter, during the period from the date of such event (or such record
date, as applicable) to and including the conversion date, retained such
securities receivable by them as aforesaid during such period, subject to all
other adjustments called for during such period under this Section 2.02 with
respect to the rights of the Holder or with respect to such other securities by
their terms.


(c) Adjustment for Reclassification, Exchange and Substitution. If at any time
or from time to time after the Issue Date the Common Stock issuable upon the
conversion of this Note is changed into the same or a different number of shares
of any class or classes of stock, whether by recapitalization, reclassification
or otherwise (other than by a Common Stock Event or a stock dividend,
reorganization, merger, or consolidation provided for elsewhere in this Section
2.02), then in any such event, but subject to Section 2.01, the Holder and the
Company shall have the right thereafter to convert this Note into the kind and
amount of stock and other securities and property receivable upon such
recapitalization, reclassification or other change by holders of the number of
shares of Common Stock into which this Note could have been converted
immediately prior to such recapitalization, reclassification or change, all
subject to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof.


(d) Reorganizations, Mergers and Consolidations. If at any time or from time to
time after the Issue Date there is a reorganization of the Company (other than a
recapitalization, subdivision, combination, reclassification or exchange of
shares provided for elsewhere in this Section 2.02) or a merger or consolidation
of the Company with or into another corporation (except a Liquidation Event),
then, as a part of such reorganization, merger or consolidation, provision shall
be made so that the Holder thereafter shall be entitled to receive, upon
conversion of this Note, the number of shares of stock or other securities or
property of the Company, or of such successor corporation resulting from such
reorganization, merger or consolidation, to which a holder of Common Stock
deliverable upon conversion would have been entitled on such reorganization,
merger or consolidation. In any such case, appropriate adjustment shall be made
in the application of the provisions of this Section 2.02 with respect to the
rights of the Holder after the reorganization, merger or consolidation to the
end that the provisions of this Section 2.02 (including adjustment of the
Conversion Price then in effect and number of shares issuable upon conversion of
this Note) shall be applicable after that event and be as nearly equivalent to
the provisions hereof as may be practicable. This Section 2.02 shall similarly
apply to successive reorganizations, mergers and consolidations.
 
 
7

--------------------------------------------------------------------------------

 
 
(e) Price Protection. If, at any time after the Issue Date but prior to the
later of (x) the two year anniversary of the Issue Date or (ii) the date this
Note is paid and/or converted in full, the Company shall issue or sell
securities including options, warrants or convertible securities, at a price, or
with an exercise or conversion price of, less than the Conversion Price, then
forthwith upon such issuance or sale, (i) the Conversion Price shall be
automatically be reduced to the lower sale price or the exercise or conversion
price of such securities issued or sold, and (ii) the Company shall issue
additional shares of Common Stock to the Holder respecting those shares of
Common Stock received by the Holder from the conversion of this Note or any
portion of the Original Note and still owned by the Holder as of the closing
date of the transaction giving rise to the requirement to issue additional
shares of Common Stock (the “Lower Price Issuance Date”) so that the average per
share purchase price of those shares purchased and then owned by the Holder on
the date of the Lower Price Issuance Date is equal to such other lower price per
share. The delivery to Holder of the additional shares issued pursuant to clause
(ii) above shall be not later than three (3) business days following the Lower
Price Issuance Date. In the event of any delay in the delivery of any shares due
to the Holder in this Agreement, the Company shall pay the Holder a penalty in
the amount of $100.00 per day.
 
2.03     Unrestriced Shares.


The Company agrees and acknowledges as of the date hereof the Holder has the
right to convert the Note for shares of Common Stock (the " Shares") which shall
not require registration pursuant to the Securities Act of 1933, as amended (the
"Act"). Accordingly, upon receipt of a conversion notice from the Holder, the
Company will promptly instruct its counsel to issue to the transfer agent an
opinion permitting removal of the legend or instructions to issue the shares
without the legend required by the Act. The Company further agrees to accept the
opinion of David Lubin & Associates, PLLC in this regard if counsel to the
Company fails to issue such opinion. If the Company fails to do so, or if its
counsel fails to issue an opinion within 72 hours of the request thereof
(assuming counsel has received a seller's representation letter in the form
attached hereto), then the Company will pay to the Holder as liquidated damages
(the “Liquidated Damages”), and not as a penalty, at the Holder’s option, either
a cash amount or shares of the Company’s Common Stock equal to ten percent (10%)
of the fair market value of such shares for each day after such 72-hour period
that the opinion is not delivered to the transfer agent. Any Liquidated Damages
payable hereunder shall not limit, prohibit or preclude the Holder from seeking
any other remedy available to it under contract, at law or in equity. The
Company and the Holder acknowledge and agree that the sums payable under this
Section shall constitute liquidated damages and not penalties and are in
addition to all other rights of the Holder. The parties further acknowledge that
(i) the amount of loss or damages likely to be incurred is incapable or is
difficult to precisely estimate, (ii) the amounts specified in such subsections
bear a reasonable relationship to, and are not plainly or grossly
disproportionate to the probable loss likely to be incurred in connection with
any failure by the Company to obtain the requested legal opinion, and (iii) one
of the reasons for the Company and the Holder reaching an agreement as to such
amounts was the uncertainty and cost of litigation regarding the question of
actual damages.


 
8

--------------------------------------------------------------------------------

 


ARTICLE  III


Section 3.01  Representations and Warranties of the Holder. The Holder hereby
acknowledges, represents and warrants to, and agrees with, the Company as
follows:
 
(a) The Holder understands that this Note has not been registered under the
Securities Act of 1933, as amended (the “Act”) or registered or qualified under
any the securities laws of any state or other jurisdiction, and is a “restricted
security”.


(b) The Holder has full power and authority to enter into this Note, the
execution and delivery of this Note has been duly authorized, and this Note
constitutes a valid and legally binding obligation of the Holder.


(c) The Holder is not subscribing for this Note as a result of or subsequent to
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by
person previously not known to the Holder in connection with investment.


(d) The Holder is (i) experienced in making investments of the kind and (ii)
able, by reason of the business and financial experience of its officers (if an
entity) and professional advisors (who are not affiliated with or compensated in
any way by the Company or any of its affiliates or selling agents), to protect
its own interests in connection with the transactions described in this Note,
and the related documents.


ARTICLE IV


Section  4.01  Representations and  Warranties of the Company. The Company
hereby acknowledges, represents and warrants to, and agrees with, the Holder as
follows:


(a) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada. The Company has all requisite
power to own, operate and lease its business and assets and carry on its
business as the same is now being conducted.


 
9

--------------------------------------------------------------------------------

 
 
(b) The Company has all requisite power and authority to enter into and deliver
this Note and to consummate the transactions contemplated hereby. The execution,
delivery, and performance of this Note by the Company and the consummation of
the transactions contemplated hereby, have been duly authorized by all necessary
action and no other action or proceeding on the part of the Company is necessary
to authorize the execution, delivery, and performance by the Company of this
Note and the consummation by the Company of the transactions contemplated
hereby.


(c) There are no outstanding agreements or preemptive or similar rights
affecting the Company's common stock or equity and no outstanding rights,
warrants or options to acquire, or instruments convertible into or exchangeable
for, or agreements or understandings with respect to the sale or issuance of any
shares of common stock or equity of the Company or other equity interest in the
Company.


(d) No consent, approval, authorization or order of any court, governmental
agency or body or arbitrator having jurisdiction over the Company, or any of its
affiliates, the OTC Bulletin Board nor the Company's shareholders is required
for the execution by the Company of this Note and the Security Agreement and
compliance and performance by the Company of its obligations under hereunder and
thereunder. This Note and the Security Agreement and the Company’s performance
of its obligations thereunder have been unanimously approved by the Company’s
Board of Directors.


(e) Neither the issuance and sale of the Note nor the performance of the
Company’s obligations under this Note and all other agreements entered into by
the Company relating thereto by the Company will:


(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) any decree, judgment,
order, law, treaty, rule, regulation or determination applicable to the Company
of any court, governmental agency or body, or arbitrator having jurisdiction
over the Company or over the properties or assets of the Company or any of its
affiliates, (C) the terms of any bond, debenture, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Company or any
of its affiliates is a party, by which the Company or any of its affiliates is
bound, or to which any of the properties of the Company or any of its affiliates
is subject, or (D) the terms of any agreement to which the Company, or any of
its affiliates is a party; or


(ii) result in the creation or imposition of any Lien (as defined below) upon
the securities or any of the assets of the Company or any of its affiliates; or


(iii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company or of any person or entity holding securities of the
Company or having the right to receive securities of the Company.


 
10

--------------------------------------------------------------------------------

 

(f) There is no pending or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its affiliates.


(g) The Company has no liabilities or obligations, individually or in the
aggregate, other than as set forth in the Company's filings with the Securities
and Exchange Commission.


Section 4.02 Covenants of the Company. The Company hereby covenants and
agrees with the Holder that, so long as any amount remains unpaid on this Note
or the Security Agreement, the Company shall:


(a) Notify the Holder if there is a breach or threatened breach of any of the
representations and warranties provided for in this Note and forward to the
Holder any correspondence regarding any threatened or actual action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or any of its affiliates,
including without limitation, from the Securities and Exchange Commission or
Financial Industry Regulatory Authority and each material development in respect
thereof;


(b) (A) comply in all respects with its reporting and filing obligations under
the Securities Exchange Act of 1934, as amended (the “1934 Act”), and (B) comply
on a timely basis with all reporting requirements that are applicable to an
issuer with a class of shares registered pursuant to Section 12(g) of the 1934
Act;


(c) Use the proceeds of this Note for working capital and general corporate
purposes and not prepay any Debt nor redeem any equity instruments of the
Company;


(d) Promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company;


(e) Not, directly or indirectly, create, incur, assume or suffer to exist any
pledge, hypothecation, assignment, deposit arrangement, lien, charge, claim,
security interest, security title, mortgage, security deed or deed of trust,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Uniform
Commercial Code or comparable law of any jurisdiction) (each, a “Lien”) upon any
of its assets, whether now owned or hereafter acquired except for: (A) Liens
imposed by law for taxes that are not yet due or are being contested in good
faith and for which adequate reserves have been established in accordance with
generally accepted accounting principles; (B) carriers’, warehousemen’s,
mechanics’, material men’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or that are being contested in good faith and by
appropriate proceedings; (C) Debt which shall be used to repay this Note; and
(D) liens on new capital leases and new capital assets purchased after the date
of this Note;
 
 
11

--------------------------------------------------------------------------------

 


(f) Not, directly or indirectly, repay, reclassify, redeem, repurchase or offer
to repay, repurchase or otherwise acquire or make any dividend or distribution
in respect of any of its common stock, preferred stock, or other equity
securities;


(g)  Not enter into any merger, consolidation, or exchange of assets or
securities;


(h) Not, directly or indirectly, enter into any transaction with an officer or
director or affiliate which is below fair market value;


(i) Shall not directly or indirectly grant nor allow any security interest to be
taken in the assets of the Company, nor incur or issue any debt, equity or other
instrument unless the lien is expressly subordinate to the lien granted to the
Holder; and


(i) Promptly after the Company shall obtain knowledge of the occurrence of any
Event of Default (as defined in Section 5.01 below) or any event which with the
notice or lapse of time or both would become an Event of Default, deliver to the
Holder a notice specifying that such notice is a "Notice of Default" and
describing such Default in reasonable detail, and in such Notice of Default or
soon thereafter as practicable, a description of the action the Company has
taken or proposes to take with respect thereto.
 
ARTICLE V


Section 5.01 Events of Default. Upon the occurrence of any of the following
events (each, an “Event of Default”) (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) an
Event of Default shall be deemed to have occurred:
 
(a) Default  in  the  payment  of  the  Principal  Amount  on  the  Maturity
Date;


(b) Default in the payment, when due or declared due, of any interest payment
hereunder, the Facility Fee or any other fees, costs or expenses owed or payable
to Holder as provided herein, including without limitation, attorneys' fees and
expenses;
 
(c) The Company files for relief under the United States Bankruptcy Code (the
“Bankruptcy Code”) or under any other state or federal bankruptcy or insolvency
law, or files an assignment for the benefit of creditors, or if an involuntary
proceeding under the Bankruptcy Code or under any other federal or state
bankruptcy or insolvency law is commenced against the Company, and has not been
resolved in a period of ten (10) days after such commencement;


 
12

--------------------------------------------------------------------------------

 

(d) failure on the part of Company to observe or perform any other covenant or
agreement on the part of Company contained in this Note (other than those
covered by the clauses above) or in any other agreement between the Company and
its affiliates and the Holder;


(e) any representation, warranty or certification made by the Company to the
Holder shall be false or misleading;


(f) any event or condition shall occur which shall result in a default under any
agreement between the Company and another person;


(g) any event or condition shall occur which results in the acceleration of the
maturity of any Debt or enables or, with the giving of notice or lapse of time
or both, would enable the holder of such Debt or any person acting on such
holder’s behalf to accelerate the maturity thereof;


(h) Any money judgment, writ or similar final process shall be entered or filed
against Company or any of their property or other assets for more than $10,000,
and shall remain unvacated, unbonded, unappealed, unsatisfied, or unstayed for a
period of 20 days;


(i) a material adverse change in the Company's business or financial condition
arising after the date of this Note.


Section 5.02 Effect of Default. Upon the occurrence of an Event of Default,
the Principal Amount and all interest accrued thereon and the Facility Fee shall
be immediately due and payable, and the Holder shall have the right to enforce
its security interest pursuant to and in accordance with the terms and
provisions of the Security Agreement. Following the occurrence and during the
continuance of an Event of Default, which, if susceptible to cure is not cured
within five (5) days, otherwise then from the first date of such occurrence, the
annual interest rate on this Note shall be the lower of the highest rate
permitted by law or twenty-four percent (24%).
 
Section 5.03 Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy. No delay or omission of the
Holder to exercise any right or power accruing upon any Default or Event of
Default occurring and continuing as aforesaid shall impair any such right or
power or shall be construed to be a waiver of any such Default or Event of
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.
 
 
13

--------------------------------------------------------------------------------

 


ARTICLE VI


Section6.01 Failure or Indulgence Not Waiver. No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


Section 6.02 Unconditional Obligation; Waiver. The obligations hereunder
are absolute and unconditional and not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever. This Note may be
enforced against the Company by summary proceeding pursuant to N.Y. Civil
Procedure Law and Rules Section 3213 or any similar rule or statute in the
jurisdiction where enforcement is sought.


The Company hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and shall be directly and promptly liable for the
payment of all sums owing and to be owing hereunder, regardless of, and without
any notice, diligence, act or omission with respect to, the collection of any
amount called for hereunder.


Section 6.03 Cost of Collection. If any proceeding is brought or threatened to
be brought against the Company to enforce any provision of this Note or any
provision of the Security Agreement, the Company shall immediately pay the
Holder all costs of collection, including attorneys’ fees and expenses.


Section 6.04 Notices. All notices, requests, claims, demands and
other communications given or made pursuant hereto shall be in writing and shall
be deemed to have been duly given if delivered in person against written
receipt, by facsimile transmission, overnight courier prepaid, or mailed by
prepaid first class registered or certified mail, postage prepaid, return
receipt requested to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section):


(i) If  to  the  Company:


Options Media Group Holdings, Inc.
123 NW 13th Street, Suite 300
Boca Raton FL 33432
Phone: (561) 368-5067
Telecopy: (561)-314-3474
Email: scott@optionsmedia.com


(ii)  If to the Holder:


RVH Inc.

PO Box 403303

Miami Beach, FL 33140

Telecopy: 212-787-9268

Email: robbie490@aol.com
 
 
14

--------------------------------------------------------------------------------

 


with a copy (which shall not constitute notice) to:
 
David Lubin & Associates, PLLC

10 Union Avenue

Suite 5

Lynbrook, NY 11563

Telecopy: 516-887-8250

Attn: David Lubin, Esq.

david@dlubinassociates.com
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt, or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt. In order for any such
notice to be deemed given as provided above, any such notice must also be
accompanied by an email to the recipient.


Section 6.05 Governing Law. This Note shall be deemed to be made under and
shall be construed in accordance with the laws of the State of New York without
giving effect to the principals of conflict of laws thereof. Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of the courts sitting in the Southern District of
New York, and any appellate court from any thereof, in respect of any action,
suit or proceeding arising out of or relating to this Note, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action, suit or proceeding may be heard and determined in such courts. Each of
the parties hereto agrees that a final judgment in any such action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any action, suit or proceeding arising out of or
relating to this Note, or in any court referred to above. Each of the parties
further hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action, suit
proceeding in any such court and waives any other right to which it may be
entitled on account of its place of residence or domicile. THE COMPANY
IRREVOCABLY WAIVES ANY AND ALL RIGHT THE COMPANY MAY HAVE TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED
IN ANY OF SUCH DOCUMENTS. THE COMPANY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS
KNOWING AND VOLUNTARY.


 
15

--------------------------------------------------------------------------------

 
 
Section 6.06 Severability. The invalidity of any of the provisions of this Note
shall not invalidate or otherwise affect any of the other provisions of this
Note, which shall remain in full force and effect.


Section 6.07 Construction and Joint Preparation. This Note shall be construed
to effectuate the mutual intent of the parties. The parties and their counsel
have cooperated in the drafting and preparation of this Note and the Security
Agreement, and this Note therefore shall not be construed against any party by
virtue of its role as the drafter thereof. No drafts of this Note shall be
offered by any party, nor shall any draft be admissible in any proceeding, to
explain or construe this Note. Each party hereto acknowledges and agrees that it
has received or has had the opportunity to receive independent legal counsel of
its own choice and that it has been sufficiently apprised of its rights and
responsibilities with regard to the substance of this Note. The headings
contained in this Note are intended for convenience of reference only and are
not intended to be a part of or to affect the meaning or interpretation of this
Note.


Section 6.08 Entire Agreement; Amendments. This Note shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the Company and the Holder. This Note represents the entire agreement
between the parties hereto with respect to the subject matter hereof and there
are no other representations, warranties or commitments, except as set forth in
this Note and the Security Agreement. This Note may be amended or modified only
by an instrument in writing executed by the Holder.


Section 6.09 Counterparts. This Note may be executed in multiple counterparts
and by facsimile, each of which shall be an original, but all of which shall be
deemed to constitute on instrument.


Section 6.10 Facility Fee. The Company shall pay simultaneously upon funding
a lending fee (the "Facility Fee") equal to (i) 3 percent of the amount funded
herewith, (ii) attorneys' fees and expenses in connection with the transactions
contemplated by this Note and the Security Agreement and (iii) all other costs,
expenses and fees incurred in connection with the transaction contemplated
hereby.


Section 6.11 Payments. Any payments made by the Company to the Holder hereunder
shall be applied first to the payment of the Facility Fee which includes cost of
collection and Indemnification, then to the accrued interest hereon and the
balance shall be applied to the Principal Amount.


Section 6.12 Indemnification. The Company shall indemnify and hold the Holder,
and its officers, directors, employees, and agents, harmless from and against
any claims, losses, damages, liabilities, costs or expenses of any nature
(including attorney’s fees) suffered or incurred by any of them to the extent
that such are caused in anyway by or arise in connection with this Agreement.
Any payment due under Section 6.12 shall be immediately paid to Lender upon
request of Lender.


[Signature  Page  to  Follow]


 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the parties have
executed this Note as of the date first written above.



  Options Media Group Holdings, Inc.          
 
By:
        Name: Scott Frohman       Title: CEO  

 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT  B


THIS AMENDED AND RESTATED 12% CONVERTIBLE SECURED PROMISSORY NOTE (THE “NOTE”)
HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THE NOTE IS BEING OFFERED
PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION D PROMULGATED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).
 
Options Media Group Holdings, Inc.
 
Amended and Restated 12% Convertible Secured Promissory Note
 
Due March 31, 2013
 

$ 375,000  March 31, 2012

 
THIS AMENDED AND RESTATED 12% CONVERTIBLE SECURED PROMISSORY NOTE (this “Note”)
is issued by Options Media Group Holdings, Inc., a Nevada corporation (the
“Company”), to the order of RVH Inc.(together with permitted successors and
assigns, the “ Holder”) . It replaces in all respects a similar promissory note
March 21, 2012, as amended and/or restated (the “Original Note”).
 
ARTICLE I


Section 1.01 Principal. For value received, the Company hereby promises to pay
on or before the Maturity Date (as defined below) to the order of the Holder or
its designees, in lawful money of the United States of America and in
immediately available funds, the principal sum of Three Hundred Seventy Five
Thousand Dollars ($375,000), or, if less, the aggregate unpaid principal amount
outstanding (the “Principal Amount”) and all accrued interest thereon and the
fees set forth herein.


Section 1.02 Interest. Interest shall accrue on the Principal Amount at the rate
of twelve percent (12%) per annum, compounded daily (computed on the basis of a
360-day year and the actual days elapsed) from the date hereof until the
Principal Amount is repaid in full. Interest on the Principal Amount shall be
due and payable on the Maturity Date. In no event shall the amount of interest
due or payable hereunder exceed the maximum rate of interest allowed by
applicable law, and in the event any such payment is inadvertently paid by the
Company or inadvertently received by the Holder, then such excess sum shall be
credited as payment of the Principal Amount.


Section  1.03  Maturity  Date.   The  Principal  Amount  and  all  accrued
interest thereon shall be due and payable in full on March 31, 2013 (the
“Maturity  Date”).
 
 
18

--------------------------------------------------------------------------------

 


Section 1.04 Right to Prepay. Provided that there is no Event of Default, the
Company shall have the right, upon no less than five (5) business days' prior
notice to the Holder, to prepay all or any portion of the Principal Amount and
all accrued interest thereon at any time, on or before the Maturity Date,
without penalty or premium.
 
Section 1.05 Payments to the Holder. The Company agrees that the Principal
Amount and accrued interest thereon and any other amounts paid by the Company to
the Holder shall be paid to Holder or its designees, by wire transfer, unless
instructed by the Holder otherwise. The Company acknowledges that the Holder
intends to include other participants in this Note.
 
Section 1.06 Security Interest. On February 25, 2011, the Company granted to
the Holder a first priority lien on and continuing security interest in all of
the Company’s right, title and interest in, its assets, together with the
proceeds thereof, as security for the prompt and complete payment and
performance when due of all the obligations set forth in the Original Note. This
security interest is hereby assigned to Holder and shall continue with respect
to this Note.


Section 1.07 Seniority; Automatic Stay . In the event of any voluntary
or involuntary liquidation, dissolution or winding up of the Company, this Note
shall be entitled to a claim in liquidation before participation by the holders
of any Debt (as defined below) or of any capital stock of the Company. The
amount of the claim in liquidation shall equal the amount to which the Holder
would be entitled in the case of payment. “Debt” shall mean (i) all obligations
of the Company for borrowed money, (ii) all obligations of the Company evidenced
by bonds, debentures, notes, or other similar instruments, (iii) all obligations
of the Company to its employees, agents, accountants, counsel and other third
parties, (iv) all obligations of the Company to pay the deferred purchase price
of property or services, (v) all obligations of the Company as lessee under
capitalized leases, (vi) all Debt of others secured by a lien on any asset of
the Company and (vii) all Debt of others guaranteed by the Company.


The Company acknowledges and agrees that should a proceeding under any
bankruptcy or insolvency law be commenced by or against the Company, or if any
of the Pledged Collateral (as defined in the Security Agreement) should become
the subject of any bankruptcy or insolvency proceeding, then the Holder should
be entitled to, among other relief to which the Holder may be entitled under
this Note and/or applicable law, an order from the court granting immediate
relief from the automatic stay pursuant to 11 U.S.C. Section 362 to permit the
Holder to exercise all of its rights and remedies pursuant to this Note and/or
applicable law. TO THE EXTENT PERMITTED BY LAW, THE COMPANY EXPRESSLY WAIVES THE
BENEFIT OF THE AUTOMATIC STAY IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE
COMPANY EXPRESSLY ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR
ANY OTHER SECTION OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING,
WITHOUT LIMITATION, 11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION,
REDUCE OR INHIBIT IN ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS
RIGHTS AND REMEDIES UNDER THIS NOTE AND/OR APPLICABLE LAW. The Company hereby
consents to any motion for relief from stay that may be filed by the Holder in
any bankruptcy or insolvency proceeding initiated by or against the Company and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Company represents, acknowledges and agrees that this
provision is a specific and material aspect of this Note, and that the Holder
would not agree to the terms of this Note if this waiver were not a part of this
Note. The Company further represents, acknowledges and agrees that this waiver
is knowingly, intelligently and voluntarily made, that neither the Holder nor
any person acting on behalf of the Holder has made any representations to induce
this waiver, that the Company has been represented in the signing of this Note
and the Security Agreement and in the making of this waiver by independent legal
counsel selected by the Company and that the Company has discussed this waiver
with counsel.


 
19

--------------------------------------------------------------------------------

 


ARTICLE  II


Section  2.01  Conversion  Upon  Election  of  Holder.


(a) At any time prior to payment, the Holder shall be entitled upon (i) written
notice to the Company and (ii) the satisfaction of the requirements set forth in
this Article II, to convert any part of the outstanding balance of this Note
into a number of fully paid and nonassessable shares of the Company’s Common
Stock .




(b) Conversion Price. The unpaid principal, accrued but unpaid interest of this
Note or any other sums owed to Holder (the “Balance”) shall be convertible into
the number of shares of Common Stock, which results from dividing the Balance by
the conversion price that is in effect at the time of conversion (the
“Conversion Price”). The Conversion Price shall be subject to adjustment
pursuant to Section 2.02 from time to time. Following each adjustment, such
adjusted Conversion Price shall remain in effect until a further adjustment
hereunder. The initial Conversion Price shall be $0.005 per share.


(c) Fractional Shares. No fractional share of Common Stock shall be issued upon
conversion of this Note. In lieu of a fractional share, all shares shall be
rounded to the nearest whole number.


(d) Mechanics of Conversion. Before the Holder shall be entitled to convert this
Note into shares of Common Stock in connection with a conversion pursuant to
Section 2.01(a), the Holder shall surrender this Note (or, if the Holder alleges
that this Note has been lost, stolen or destroyed, a lost affidavit and
agreement reasonably acceptable to the Company to indemnify the Company against
any claim that may be made against the Company on account of the alleged loss,
theft or destruction of such original promissory note), at the office of the
Company together with written notice that the Holder elects to convert all or
any portion of this Note and, if applicable, any event on which such conversion
is contingent. The notice shall state the Holder’s name or the names of the
nominees in which such Holder wishes the certificate or certificates for shares
of Common Stock to be issued. If required by the Company, this Note shall be
endorsed or accompanied by an investment letter in customary form and a written
instrument or instruments of transfer, in form reasonably satisfactory to the
Company, duly executed by the Holder or his, her or its attorney duly authorized
in writing.
 
 
20

--------------------------------------------------------------------------------

 


(e) Replacement Promissory Note. In the event less than all of the remaining
balance of this Note is converted, Company shall promptly issue to the Holder a
similar promissory note representing the outstanding balance of this Note.


2.02     Adjustments.


(a) Adjustment Upon Common Stock Event. At any time or from time to time after
March 31, 2012 (the “Issue Date”), upon the happening of a Common Stock Event
(as hereinafter defined), the Conversion Price shall, simultaneously with the
happening of such Common Stock Event, be adjusted by multiplying the Conversion
Price in effect immediately prior to such Common Stock Event by a fraction, (i)
the numerator of which shall be the number of shares of Common Stock issued and
outstanding immediately prior to such Common Stock Event, and (ii) the
denominator of which shall be the number of shares of Common Stock issued and
outstanding immediately after such Common Stock Event, and the product so
obtained shall thereafter be the Conversion Price. The Conversion Price shall be
readjusted in the same manner upon the happening of each subsequent Common Stock
Event. As used herein, the term “Common Stock Event” shall mean (i) the issue by
the Company of additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (ii) a subdivision of the outstanding
shares of Common Stock into a greater number of shares of Common Stock, or (iii)
a combination of the outstanding shares of Common Stock into a smaller number of
shares of Common Stock.


(b) Adjustments for Other Dividends and Distributions. If at any time or from
time to time after the Issue Date the Company pays a dividend or makes another
distribution to the holders of the Common Stock payable in securities of the
Company, other than an event constituting a Common Stock Event, then in each
such event provision shall be made so that the Holder shall receive upon
conversion thereof, in addition to the number of shares of Common Stock
receivable upon conversion thereof, the amount of securities of the Company
which the Holder would have received had this Note been converted into Common
Stock on the date of such event (or such record date, as applicable) and had
they thereafter, during the period from the date of such event (or such record
date, as applicable) to and including the conversion date, retained such
securities receivable by them as aforesaid during such period, subject to all
other adjustments called for during such period under this Section 2.02 with
respect to the rights of the Holder or with respect to such other securities by
their terms.


(c) Adjustment for Reclassification, Exchange and Substitution. If at any time
or from time to time after the Issue Date the Common Stock issuable upon the
conversion of this Note is changed into the same or a different number of shares
of any class or classes of stock, whether by recapitalization, reclassification
or otherwise (other than by a Common Stock Event or a stock dividend,
reorganization, merger, or consolidation provided for elsewhere in this Section
2.02), then in any such event, but subject to Section 2.01, the Holder and the
Company shall have the right thereafter to convert this Note into the kind and
amount of stock and other securities and property receivable upon such
recapitalization, reclassification or other change by holders of the number of
shares of Common Stock into which this Note could have been converted
immediately prior to such recapitalization, reclassification or change, all
subject to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof.
 
 
21

--------------------------------------------------------------------------------

 


(d) Reorganizations, Mergers and Consolidations. If at any time or from time to
time after the Issue Date there is a reorganization of the Company (other than a
recapitalization, subdivision, combination, reclassification or exchange of
shares provided for elsewhere in this Section 2.02) or a merger or consolidation
of the Company with or into another corporation (except a Liquidation Event),
then, as a part of such reorganization, merger or consolidation, provision shall
be made so that the Holder thereafter shall be entitled to receive, upon
conversion of this Note, the number of shares of stock or other securities or
property of the Company, or of such successor corporation resulting from such
reorganization, merger or consolidation, to which a holder of Common Stock
deliverable upon conversion would have been entitled on such reorganization,
merger or consolidation. In any such case, appropriate adjustment shall be made
in the application of the provisions of this Section 2.02 with respect to the
rights of the Holder after the reorganization, merger or consolidation to the
end that the provisions of this Section 2.02 (including adjustment of the
Conversion Price then in effect and number of shares issuable upon conversion of
this Note) shall be applicable after that event and be as nearly equivalent to
the provisions hereof as may be practicable. This Section 2.02 shall similarly
apply to successive reorganizations, mergers and consolidations.


(e) Price Protection. If, at any time after the Issue Date but prior to the
later of (x) the two year anniversary of the Issue Date or (ii) the date this
Note is paid and/or converted in full, the Company shall issue or sell
securities including options, warrants or convertible securities, at a price, or
with an exercise or conversion price of, less than the Conversion Price, then
forthwith upon such issuance or sale, (i) the Conversion Price shall be
automatically be reduced to the lower sale price or the exercise or conversion
price of such securities issued or sold, and (ii) the Company shall issue
additional shares of Common Stock to the Holder respecting those shares of
Common Stock received by the Holder from the conversion of this Note or any
portion of the Original Note and still owned by the Holder as of the closing
date of the transaction giving rise to the requirement to issue additional
shares of Common Stock (the “Lower Price Issuance Date”) so that the average per
share purchase price of those shares purchased and then owned by the Holder on
the date of the Lower Price Issuance Date is equal to such other lower price per
share.


ARTICLE  III


Section 3.01 Representations and Warranties of the Holder. The Holder hereby
acknowledges, represents and warrants to, and agrees with, the Company as
follows:
 
(a) The Holder understands that this Note has not been registered under the
Securities Act of 1933, as amended (the “Act”) or registered or qualified under
any the securities laws of any state or other jurisdiction, and is a “restricted
security”.


(b) The Holder has full power and authority to enter into this Note, the
execution and delivery of this Note has been duly authorized, and this Note
constitutes a valid and legally binding obligation of the Holder.


 
22

--------------------------------------------------------------------------------

 
 
(c) The Holder is not subscribing for this Note as a result of or subsequent to
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting, or any solicitation of a subscription by
person previously not known to the Holder in connection with investment.


(d) The Holder is (i) experienced in making investments of the kind and (ii)
able, by reason of the business and financial experience of its officers (if an
entity) and professional advisors (who are not affiliated with or compensated in
any way by the Company or any of its affiliates or selling agents), to protect
its own interests in connection with the transactions described in this Note,
and the related documents.


ARTICLE IV


Section  4.01  Representations  and  Warranties  of  the  Company. The Company
hereby acknowledges, represents and warrants to, and agrees with, the Holder as
follows:


(a) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada. The Company has all requisite
power to own, operate and lease its business and assets and carry on its
business as the same is now being conducted.


(b) The Company has all requisite power and authority to enter into and deliver
this Note and to consummate the transactions contemplated hereby. The execution,
delivery, and performance of this Note by the Company and the consummation of
the transactions contemplated hereby, have been duly authorized by all necessary
action and no other action or proceeding on the part of the Company is necessary
to authorize the execution, delivery, and performance by the Company of this
Note and the consummation by the Company of the transactions contemplated
hereby.


(c) There are no outstanding agreements or preemptive or similar rights
affecting the Company's common stock or equity and no outstanding rights,
warrants or options to acquire, or instruments convertible into or exchangeable
for, or agreements or understandings with respect to the sale or issuance of any
shares of common stock or equity of the Company or other equity interest in the
Company.


(d) No consent, approval, authorization or order of any court, governmental
agency or body or arbitrator having jurisdiction over the Company, or any of its
affiliates, the OTC Bulletin Board nor the Company's shareholders is required
for the execution by the Company of this Note and compliance and performance by
the Company of its obligations under hereunder and thereunder. This Note and the
Company’s performance of its obligations hereunder have been unanimously
approved by the Company’s Board of Directors.


(e) Neither the issuance and sale of the Note nor the performance of the
Company’s obligations under this Note and all other agreements entered into by
the Company relating thereto by the Company will:
 
 
23

--------------------------------------------------------------------------------

 


(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (A) the articles or certificate
of incorporation, charter or bylaws of the Company, (B) any decree, judgment,
order, law, treaty, rule, regulation or determination applicable to the Company
of any court, governmental agency or body, or arbitrator having jurisdiction
over the Company or over the properties or assets of the Company or any of its
affiliates, (C) the terms of any bond, debenture, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Company or any
of its affiliates is a party, by which the Company or any of its affiliates is
bound, or to which any of the properties of the Company or any of its affiliates
is subject, or (D) the terms of any agreement to which the Company, or any of
its affiliates is a party; or


(ii) result in the creation or imposition of any Lien (as defined below) upon
the securities or any of the assets of the Company or any of its affiliates; or


(iii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company or of any person or entity holding securities of the
Company or having the right to receive securities of the Company.


(f) There is no pending or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its affiliates.


(g) The Company has no liabilities or obligations, individually or in the
aggregate, other than as set forth in the Company's filings with the Securities
and Exchange Commission.


ARTICLE V


Section 5.01 Events of Default. Upon the occurrence of any of the following
events (each, an “Event of Default”) (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) an
Event of Default shall be deemed to have occurred:
 
(a) Default  in  the  payment  of  the  Principal  Amount  on  the  Maturity
Date;


(b) Default in the payment, when due or declared due, of any interest payment
hereunder;


 
24

--------------------------------------------------------------------------------

 

(d) The Company files for relief under the United States Bankruptcy Code (the
“Bankruptcy Code”) or under any other state or federal bankruptcy or insolvency
law, or files an assignment for the benefit of creditors, or if an involuntary
proceeding under the Bankruptcy Code or under any other federal or state
bankruptcy or insolvency law is commenced against the Company, and has not been
resolved in a period of ten (10) days after such commencement;


(d) failure on the part of Company to observe or perform any other covenant or
agreement on the part of Company contained in this Note (other than those
covered by the clauses above) or in any other agreement between the Company and
its affiliates and the Holder;


(e) any representation, warranty or certification made by the Company to the
Holder shall be false or misleading;


(f) any event or condition shall occur which shall result in a default under any
agreement between the Company and another person;


(g) any event or condition shall occur which results in the acceleration of the
maturity of any Debt or enables or, with the giving of notice or lapse of time
or both, would enable the holder of such Debt or any person acting on such
holder’s behalf to accelerate the maturity thereof;


(h) Any money judgment, writ or similar final process shall be entered or filed
against Company or any of their property or other assets for more than $10,000,
and shall remain unvacated, unbonded, unappealed, unsatisfied, or unstayed for a
period of 20 days.


Section 5.02 Effect of Default. Upon the occurrence of an Event of Default,
the Principal Amount and all interest accrued thereon shall be immediately due
and payable, and the Holder shall have the right to enforce its security
interest. Following the occurrence and during the continuance of an Event of
Default, which, if susceptible to cure is not cured within ten (10) days,
otherwise then from the first date of such occurrence, the annual interest rate
on this Note shall be the lower of the highest rate permitted by law or eighteen
percent (18%).
 
Section 5.03 Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy. No delay or omission of the
Holder to exercise any right or power accruing upon any Default or Event of
Default occurring and continuing as aforesaid shall impair any such right or
power or shall be construed to be a waiver of any such Default or Event of
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.
 
 
25

--------------------------------------------------------------------------------

 


ARTICLE VI


Section6.01 Failure or Indulgence Not Waiver.   No failure or delay on the part
of Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.


Section 6.02 Unconditional Obligation; Waiver. The obligations hereunder
are absolute and unconditional and not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever. This Note may be
enforced against the Company by summary proceeding pursuant to N.Y. Civil
Procedure Law and Rules Section 3213 or any similar rule or statute in the
jurisdiction where enforcement is sought.


The Company hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and shall be directly and promptly liable for the
payment of all sums owing and to be owing hereunder, regardless of, and without
any notice, diligence, act or omission with respect to, the collection of any
amount called for hereunder.


Section 6.03 Cost of Collection. If any proceeding is brought or threatened to
be brought against the Company to enforce any provision of this Note or any
provision of the Security Agreement, the Company shall immediately pay the
Holder all costs of collection, including attorneys’ fees and expenses.


Section 6.04 Notices. All notices, requests, claims, demands and
other communications given or made pursuant hereto shall be in writing and shall
be deemed to have been duly given if delivered in person against written
receipt, by facsimile transmission, overnight courier prepaid, or mailed by
prepaid first class registered or certified mail, postage prepaid, return
receipt requested to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section):


(j) If  to  the  Company:


Options Media Group Holdings, Inc.
123 NW 13th Street, Suite 300
Boca Raton FL 33432
Phone: (561) 368-5067
Telecopy: (561)-314-3474
Email: scott@optionsmedia.com


(ii)  If to the Holder:
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, (iii) if delivered by
overnight courier to the address as provided in this Section, be deemed given on
the earlier of the first business day following the date sent by such overnight
courier or upon receipt, or (iv) if delivered by mail in the manner described
above to the address provided in this Section, be deemed given on the earlier of
the third business day following mailing or upon receipt. In order for any such
notice to be deemed given as provided above, any such notice must also be
accompanied by an email to the recipient.
 
 
26

--------------------------------------------------------------------------------

 


Section 6.05 Governing Law. This Note shall be deemed to be made under and
shall be construed in accordance with the laws of the State of New York without
giving effect to the principals of conflict of laws thereof. Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the jurisdiction of the courts sitting in the Southern District of
New York, and any appellate court from any thereof, in respect of any action,
suit or proceeding arising out of or relating to this Note, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action, suit or proceeding may be heard and determined in such courts. Each of
the parties hereto agrees that a final judgment in any such action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the parties
hereto irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any action, suit or proceeding arising out of or
relating to this Note, or in any court referred to above. Each of the parties
further hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action, suit
proceeding in any such court and waives any other right to which it may be
entitled on account of its place of residence or domicile. THE COMPANY
IRREVOCABLY WAIVES ANY AND ALL RIGHT THE COMPANY MAY HAVE TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED
IN ANY OF SUCH DOCUMENTS. THE COMPANY ACKNOWLEDGES THAT THE FOREGOING WAIVER IS
KNOWING AND VOLUNTARY.
 
Section 6.06 Severability. The invalidity of any of the provisions of this Note
shall not invalidate or otherwise affect any of the other provisions of this
Note, which shall remain in full force and effect.


Section 6.07 Construction and Joint Preparation. This Note shall be construed
to effectuate the mutual intent of the parties. The parties and their counsel
have cooperated in the drafting and preparation of this Note and the Security
Agreement, and this Note therefore shall not be construed against any party by
virtue of its role as the drafter thereof. No drafts of this Note shall be
offered by any party, nor shall any draft be admissible in any proceeding, to
explain or construe this Note. Each party hereto acknowledges and agrees that it
has received or has had the opportunity to receive independent legal counsel of
its own choice and that it has been sufficiently apprised of its rights and
responsibilities with regard to the substance of this Note. The headings
contained in this Note are intended for convenience of reference only and are
not intended to be a part of or to affect the meaning or interpretation of this
Note.


 
27

--------------------------------------------------------------------------------

 
 
Section 6.08 Entire Agreement; Amendments. This Note shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the Company and the Holder. This Note represents the entire agreement
between the parties hereto with respect to the subject matter hereof and there
are no other representations, warranties or commitments, except as set forth in
this Note and the Security Agreement. This Note may be amended or modified only
by an instrument in writing executed by the Holder.


Section 6.09 Counterparts. This Note may be executed in multiple counterparts
and by facsimile, each of which shall be an original, but all of which shall be
deemed to constitute on instrument.


Section 6.10 Payments. Any payments made by the Company to the Holder hereunder
shall be applied first to the payment of the Facility Fee which includes cost of
collection and Indemnification, then to the accrued interest hereon and the
balance shall be applied to the Principal Amount.


Section 6.11 Indemnification. The Company shall indemnify and hold the Holder,
and its officers, directors, employees, and agents, harmless from and against
any claims, losses, damages, liabilities, costs or expenses of any nature
(including attorney’s fees) suffered or incurred by any of them to the extent
that such are caused in anyway by or arise in connection with this Agreement.
Any payment due under Section 6.12 shall be immediately paid to Lender upon
request of Lender.


IN WITNESS WHEREOF, with the intent to be legally bound hereby, the parties have
executed this Note as of the date first written above.



  Options Media Group Holdings, Inc.          
 
By:
        Name: Scott Frohman       Title: CEO  

 
28

--------------------------------------------------------------------------------

 